 Case 2:19-cv-00862-CCC-JBC Document 1 Filed 01/21/19 Page 1 of 8 PageID: 1



UNITED STATES DISTRICT COURT
DISTRICT OF JERSEY (NEWARK)
 ----------------------------------------------------------------------- X
                                                                         :
WORLDWIDE LOGISTICS LTD.,                                                : Case No.
                                                                         :
                                                       Plaintiff,        :
                                                                         :
                  – against –                                            : VERIFIED COMPLAINT
                                                                         :
SUNLINK CORPORATION, in personam,                                        :
and the cargo consisting of parts and/or components of                   :
solar panel equipment manufactured by Wuxi Huishan                       :
Metalwork Technology Co. Ltd., in rem,                                   :
                                                                         :
                                                       Defendants. :
                                                                         :
 ----------------------------------------------------------------------- X


       Plaintiff WORLDWIDE LOGISTICS LTD. (“Worldwide”), by and through its attorneys

Nicoletti Hornig & Sweeney, as and for its Verified Complaint herein against Defendant

SUNLINK CORPORATION (“Sunlink”), respectfully alleges upon information and belief as

follows:

                                JURISDICTION AND VENUE

       1.      This action is within the Court’s admiralty and maritime jurisdiction under

28 U.S.C. § 1333 and presents an admiralty and maritime claim within the meaning of Rule 9(h)

of the Federal Rules of Civil Procedure.

       2.      Venue is proper in this Court because tangible personal property of Defendant

Sunlink, to wit, certain cargo consisting of the parts and/or components of solar panel equipment

manufactured by Wuxi Huishan Metalwork Technology Co. Ltd., shipped from Shanghai, China

to the United States (the “Cargo”), is located within this District and, more particularly, in the

possession of Worldwide and/or its designated custodian in Port Newark, New Jersey.
 Case 2:19-cv-00862-CCC-JBC Document 1 Filed 01/21/19 Page 2 of 8 PageID: 2



       3.      Further, upon information and belief, tangible or intangible personal property of

Defendant Sunlink is or soon will be in the possession of garnishees who are or soon will be located

within this District. As set out in the accompanying Declaration of Val Wamser, Esq. in Support

of Issuance of Process of Maritime Attachment and Garnishment, Defendant Sunlink cannot be

found within this District within the meaning of Supplemental Rule B and Local Admiralty and

Maritime Rule (b).

                                            PARTIES

       4.      At all material times, the Plaintiff Worldwide was and still is a domestic business

entity, duly organized and existing under and by virtue of the laws of the State of New Jersey, with

an office and principal place of business at 80 Route 4 East, Suite 410, Paramus, New Jersey.

       5.      At all material times the Plaintiff Worldwide was and is a freight forwarder, also

known as a non-vessel operating common carrier (NVOCC).

       6.      At all material times, Defendant Sunlink was and is a corporation organized under,

and existing pursuant to, the laws of Delaware, with a principal place of business located at 2

Belvedere Place, Suite 210, Mill Valley, California, and a warehouse and training center located

at 2131 Williams Street, San Leandro, California.

                                  FACTUAL BACKGROUND

       7.      Sometime prior to October 6, 2018, Defendant Sunlink entered into a contract

(hereinafter the “Agreement,” which is hereby incorporated by reference) with Worldwide for

Worldwide to provide certain international ocean freight forwarding and customs house brokerage

services for Sunlink and for Worldwide to extend credit to Defendant Sunlink for thirty days

following the performance of such services.




                                                 2
 Case 2:19-cv-00862-CCC-JBC Document 1 Filed 01/21/19 Page 3 of 8 PageID: 3



          8.    At all material times, Worldwide has continued to provide international ocean

freight forwarding services and customs house brokerage services to Sunlink pursuant to the

Agreement with respect to numerous international ocean shipments of cargo.

          9.    Worldwide has duly performed all of the services and actions set forth in the

Agreement on its part to be performed and in accordance with the terms therein, except as executed

by waiver or estoppel on the part of Defendant Sunlink.

          10.   In accordance with the compensation provisions in the Agreement, Worldwide has

issued numerous invoices, between October 6, 2018 and the present date, for its services and

actions performed under the Agreement, which are hereby incorporated by reference.

          11.   As of this date, the balance owed for Worldwide’s services including the

aforementioned invoices is an amount no less than $498,829.58 as near as can now be estimated.

          12.   Further, the Agreement provides that delinquent accounts are subject to a monthly

service charge of 1.5%.

          13.   Worldwide has demanded payment from Defendant Sunlink for the balance owed

by Sunlink for Worldwide’s aforementioned services performed under the Agreement, but Sunlink

has failed to pay said balance in breach of the Agreement.

                                             COUNT I

                                   BREACH OF CONTRACT

          14.   Plaintiff repeats and realleges Paragraphs 1 through 13 as if fully set forth herein at

length.

          15.   Plaintiff Worldwide has substantially performed each and all of its obligations,

actual and implied, under the Agreement and related agreements.




                                                  3
 Case 2:19-cv-00862-CCC-JBC Document 1 Filed 01/21/19 Page 4 of 8 PageID: 4



           16.   Defendant is in breach of the Agreement and related agreements in that it has failed

to compensate plaintiff for the services rendered under the Agreement and related agreements.

           17.   In accordance with the Agreement and related agreements, the total amount of

$498,829.58, plus attorneys’ fees and costs, together with interest from the date of breach, remains

due and owing by Defendant to Plaintiff.

           18.   Plaintiff has demanded payment for the outstanding balance owed from Defendant

but Defendant has refused to tender payment.

           19.   As a result of Defendant Sunlink’s breaches of the Agreement and related

agreements, Plaintiff Worldwide has suffered loss and damages of $498,829.58, as best as can now

be estimated.

           20.   Plaintiff is entitled to recover from Defendant an amount no less than $498,829.58,

plus interest, costs, disbursements and attorneys’ fees.

                                              COUNT II

                 RULE B RELIEF – PROCESS OF MARITIME ATTACHMENT

           21.   Plaintiff repeats and realleges Paragraphs 1 through 20 as if fully set forth herein at

length.

           22.   This cause of action is brought under Supplemental Admiralty Rule B in respect of

Plaintiff Worldwide’s claim in personam against Defendant Sunlink, including for unpaid ocean

freight.

           23.   Defendant Sunlink’s breaches of the Agreement and related agreements create a

maritime lien on the Cargo consisting of, inter alia, the parts, and/or components of one or more

solar panels, in whole or in part.




                                                   4
 Case 2:19-cv-00862-CCC-JBC Document 1 Filed 01/21/19 Page 5 of 8 PageID: 5



          24.   As a result of Defendant Sunlink’s breaches of the Agreement and related

agreements, Plaintiff Worldwide has suffered loss and damages of $498,829.58, as best as can now

be estimated.

          25.   Plaintiff seeks issuance of process of maritime attachment so that it may obtain

security for its claims and no security for Plaintiff’s claim has been posted by Defendant or anyone

acting on its behalf to date.

          26.   As best as can now be estimated, Worldwide expects to recover $498,829.58 for its

principal claim, storage and loading/unloading costs, interest, and attorneys’ fees and expenses.

Worldwide reserves the right to increase the amount claimed should the amount set forth herein

be insufficient to fully secure Worldwide’s claim.

          27.   Defendant cannot be found within this district within the meaning of Rule B of the

Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal Rules of Civil

Procedure (“Rule B”), but is believed to have, or will have during the pendency of this action,

assets in this jurisdiction consisting of cash, funds, freight, hire, and/or credits in the hands of the

garnishees in this District.

                                             COUNT III

                     RULE C RELIEF – MARITIME LIEN ON CARGO

          28.   Plaintiff repeats and realleges Paragraphs 1 through 27 as if fully set forth herein at

length.

          29.   This cause of action is brought under Supplemental Admiralty Rule C in respect of

Plaintiff Worldwide’s claim in rem against the Cargo as a result of unpaid ocean freight.




                                                   5
 Case 2:19-cv-00862-CCC-JBC Document 1 Filed 01/21/19 Page 6 of 8 PageID: 6



         30.    Defendant Sunlink breached the Agreement and related agreements by failing to

remit payment for Worldwide’s freight forwarding services with respect to the subject shipments

of cargo.

         31.    Defendant Sunlink’s breaches of the bills of lading create a maritime lien on the

Cargo.

         32.    As a result of Defendant Sunlink’s breaches of the Agreement and related

agreements, Plaintiff Worldwide has suffered loss and damages of $498,829.58, as best as can now

be estimated.

         WHEREFORE, Plaintiff Worldwide Marine Co., Inc. prays that the Court:

         (a)    Issue warrant(s) in rem pursuant to Supplemental Admiralty Rule C for the arrest

                of the Cargo consisting of principally the parts and/or components of solar panel

                equipment, in whole or in part, and that all persons claiming interest in the Cargo

                be cited to appear and answer the matters stated herein;

         (b)    Issue process of maritime attachment and garnishment pursuant to Supplemental

                Admiralty Rule B (and the New Jersey State law remedies permissible under Rule

                B(e)) to attach the tangible and intangible property of Defendant Sunlink if the

                Defendant cannot be found within this District;

         (c)    Specially appoint and authorize, pursuant to Rule B(1)(d)(ii)(C) and

                Rule C(3)(b)(ii)(C) of the Supplemental Rules for Admiralty or Maritime Claims

                and Asset Forfeiture Actions of the Federal Rules of Civil Procedure, Nicoletti

                Hornig & Sweeney, through its employees and/or agents who are not less than

                eighteen years of age, and who are not parties to this action, to serve the process of




                                                  6
 Case 2:19-cv-00862-CCC-JBC Document 1 Filed 01/21/19 Page 7 of 8 PageID: 7



             maritime attachment and garnishment and any supplemental process, and warrant

             of arrest;

      (d)    Condemn and sell the Cargo consisting of principally the parts and/or components

             of solar panel equipment manufactured by Wuxi Hishan Metalwork Technology

             Co. Ltd., in whole or in part, to satisfy the judgment;

      (e)    Condemn and sell the tangible and intangible property of Defendant Sunlink to

             satisfy the judgment; and

      (f)    Award such other and further relief as the Court may deem just, equitable, and

             proper.

Dated: Hackensack, New Jersey
       January 21, 2018
                                               NICOLETTI HORNIG & SWEENEY
                                               Attorneys for Worldwide Logistics Ltd.

                                                /s/ Val Wamser
                                         By:
                                               Val Wamser, Esq.
                                               505 Main Street, Suite 106
                                               Hackensack, New Jersey 07601-5928
                                               Tel: 201-343-0970
                                               E-mail: vwamser@nicolettihornig.com
                                               Reference No. 00001339 JFS/WMF




                                                  7
Case 2:19-cv-00862-CCC-JBC Document 1 Filed 01/21/19 Page 8 of 8 PageID: 8
